          Case 3:21-cv-04094-SK Document 1 Filed 05/28/21 Page 1 of 2



 1   BRIAN D. BERRY, CA Bar No. 229893
     brian.berry@ogletree.com
 2   J.P. SCHREIBER, CA Bar No. 317829
     john.schreiber@ogletree.com
 3   OGLETREE, DEAKINS, NASH, SMOAK &
     STEWART, P.C.
 4   One Embarcadero Center, Suite 900
     San Francisco, CA 94111
 5   Telephone:    415-442-4810
     Facsimile:    415-442-4870
 6
     Attorneys for Defendant
 7   TFORCE FREIGHT, INC. (F/K/A UPS
     GROUND FREIGHT, INC.)
 8
                                 UNITED STATES DISTRICT COURT
 9
                                NORTHERN DISTRICT OF CALIFORNIA
10

11
     DONYEISHA MISH, individually, and on        Case No.   3:21-cv-04094
12   behalf of all others similarly situated,
                                                 DEFENDANT TFORCE FREIGHT, INC.’S
13                 Plaintiff,                    (F/K/A UPS GROUND FREIGHT, INC.)
                                                 CERTIFICATION OF INTERESTED
14          v.                                   PARTIES OR PERSONS

15   UPS GROUND FREIGHT, INC., a Virginia
     Corporation, and DOES 1 through 20,         Complaint Filed: March 10, 2021
16   Inclusive,                                  Trial Date:      None Set

17                 Defendant.

18

19
20
21

22

23

24

25

26
27

28

                                                                         Case No. 3:21-cv-04094
                   DEFENDANT’S CERTIFICATION OF INTERESTED PARTIES OR PERSONS
           Case 3:21-cv-04094-SK Document 1 Filed 05/28/21 Page 2 of 2



 1   TO THE COURT AND TO PLAINTIFF AND HER COUNSEL OF RECORD:
 2          Pursuant to Civil L.R. 3-15, defendant TForce Freight, Inc. (f/k/a/ UPS Ground Freight,
 3   Inc.) certifies that as of this date, the following listed entities or persons have either a financial
 4   interest in the subject matter in controversy or in a party to the proceeding or have a non-financial
 5   interest in that subject matter or in a party that could be substantially affected by the outcome of
 6   this proceeding:
 7                 TFI International Inc.
 8

 9

10   DATED: May 28, 2021                              OGLETREE, DEAKINS, NASH, SMOAK &
                                                      STEWART, P.C.
11

12

13                                                    By: /s/ Brian D. Berry
                                                          BRIAN D. BERRY
14                                                        J.P. SCHREIBER
15                                                          Attorneys for Defendant
                                                            TFORCE FREIGHT, INC. (F/K/A UPS
16                                                          GROUND FREIGHT, INC.)
17

18

19
                                                                                                  47308545.1

20

21

22

23

24

25

26
27

28

                                                1                         Case No. 3:21-cv-04094
                    DEFENDANT’S CERTIFICATION OF INTERESTED PARTIES OR PERSONS
